DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The present Office Action is in response to Applicant’s amendment filed on 2/2/2022.  Claims 1-12 remain pending in the present application.  This Action is made FINAL. 
Information Disclosure Statement
The information disclosure statement submitted on 12/20/2021 has been considered by the Examiner and made of record in the application file.
Drawings
The drawings were received on 2/2/2022.  These drawings are acceptable.
Claim Objections
Claims 1-12 are objected to because of the following informalities:
While reference characters in the claims should be placed in parentheses when they immediately follow the element they represent, where reference characters are used in place of an element, they should not be placed in parentheses.  For example, “terminal stations (STAs)” is correct, but “one or more (STAs)” is incorrect.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claims 1, 5, and 9, the limitations of a management server managing a licensed band and an unlicensed band introduces new matter because the specification of the present application fails to disclose, suggest, or otherwise support this limitation.  Applicant fails to point out support in the original specification for the newly added limitation.  Nothing in Applicant’s specification appears to disclose a management server that manages a licensed band.  Applicant’s specification appears to disclose the management server only optimizing parameters of an unlicensed band and managing a selection between a licensed band and an unlicensed band.

Regarding claims 1, 5, and 9, the limitations, “identifying a given (UA) from the one or more terminal stations (UEs)”, introduce new matter because the specification of the present application fails to disclose, suggest, or otherwise support this limitation.  Applicant fails to point out support in the original specification for the newly added limitation.  Firstly, Applicant’s specification does not disclose a UA at all.  However, for the purposes of this Office Action Applicant’s UA is interpreted as one of the UEs given the context of the limitation.  Secondly, Applicant’s specification does not appear to disclose selecting one UE from a group of UEs.

Regarding claims 1, 5, and 9, the limitations, “optimizing parameters of the unlicensed band for a group of terminal stations, where the group of terminal stations includes one or more (STAs) and one or more (UEs) but excludes the given (UA)”, introduce new matter because the specification of the present application fails to disclose, suggest, or otherwise support this limitation.  Applicant fails to point out support in the original specification for the newly added limitation.  Applicant’s specification appears to disclose optimizing parameters of an unlicensed band excluding a UE that is specifically identified as using the licensed band.  However, Applicant’s specification does not appear to disclose excluding a UE that is using the unlicensed band.  Since Applicant’s amended claim wording does not identify whether the UE “the given (UA)” is using the licensed band or the unlicensed band, the claim wording includes limitations that do not appear to be disclosed in Applicant’s specification.

Claims 2-4, 6-8, and 10-12 are also rejected by virtue of their dependency on claims 1, 5, and 9.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the Applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the Applicant), regards as the invention.

Regarding claim 1, the phrases “one or more terminal stations (UEs) operable in the licensed band and the unlicensed band are provided” and “where the group of terminal stations includes … one or more (UEs) but excludes the given (UA)” renders the claim indefinite because there must be at least two or more UEs if at least one of the UEs is included in the group of terminals and one (the UA, being interpreted as a UE) is not included in the group.

Regarding claims 5 and 9, the phrases “a wireless communication system including … one or more terminal stations {UEs)” and “where the group of terminal stations includes … one or more (UEs) but excludes the given (UA)” renders the claim indefinite because there must be at least two or more UEs if at least one of the UEs is included in the group of terminals and one (the UA, being interpreted as a UE) is not included in the group.

Claims 2-4, 6-8, and 10-12 are also rejected by virtue of their dependency on claims 1, 5, and 9.
Potentially Allowable Subject Matter
Claims 1-12 would be potentially allowable if support can be shown for the claim limitations noted above to overcome the rejections under 35 U.S.C. 112(a) and if the claims are rewritten to overcome the rejections under 35 U.S.C. 112(b).  It is noted that the limitations that make the claims potentially allowable are the same limitations which are not supported by Applicant’s specification and removal or amendment of those limitations could result in a prior art rejection, possibly using the same references as previously cited.

The following is an Examiner’s statement of reasons for potential allowance:
Considering claims 1, 5, and 9, the best prior art found during the prosecution of the present application, Lord et al. (U.S. Patent Application Publication No. 2014/0328190 A1), fails to disclose, teach, or suggest the limitations of identifying a given (UA) from the one or more terminal stations (UEs); and where the group of terminal stations includes one or more (STAs) and one or more (UEs) but excludes the given (UA) in combination with and in the context of all of the other limitations in claims 1, 5, and 9.
Claims 2-4, 6-8, and 10-12 are also potentially allowable by virtue of their dependency on claims 1, 5, and 9.
Response to Arguments
Applicant’s arguments with respect to claims 1-12 have been considered but are moot in view of the new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MARK G. PANNELL whose telephone number is (303) 297-4245.  The Examiner can normally be reached on Monday through Friday 8:00 am to 3:00 pm (Mountain Time).

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.






/Mark G. Pannell/Examiner, Art Unit 2642